Order entered on March 2, 1961, vacating the order of September 28, 1960 which confirmed the report of an Official Referee fixing defendant-appellant’s fee, unanimously reversed, on the law and on the facts, with $20 costs and disbursements to appellant and the motion denied, with $10 costs. The scope of the stipulation of discontinuance did not include nor relate to the separate proceeding to fix defendant-appellant’s fee. We regard the provision for substitution of counsel as surplusage in view of the prior order. Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.